DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2019-184334 filed 10/07/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/01/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi (USPGPub 2016/0129810), hereinafter known as Takahashi1, in view of Migita (USPGPub 2016/0129901).	As per claim 1, Takahashi1 discloses an electric vehicle comprising: 	a first traveling motor configured to generate driving power to drive a first drive wheel (see at least Figure 1; item MG2); 	a second traveling motor configured to generate driving power to drive a second drive wheel (see at least Figure 1; item MG3); 	a first rotational position sensor configured to detect a rotation angle of the first traveling motor (see at least paragraph 0031; wherein rotational position detecting sensors 44, 45, 46 that detect rotational positions of the rotors of the motors MG1, MG2, MG3), the first rotational position sensor having a deviation of an original position of the first rotational position sensor is measurable (see at least paragraph 0031; wherein rotational position detecting sensors 44, 45, 46 that detect rotational positions of the rotors of the motors MG1, MG2, MG3); 	a second rotational position sensor configured to detect a rotation angle of the second traveling motor (see at least paragraph 0031; wherein rotational position detecting sensors 44, 45, 46 that detect rotational positions of the rotors of the motors MG1, MG2, MG3), the second rotational position sensor having a deviation of an original position of the second rotational position sensor is measurable (see at least paragraph 0031; wherein rotational position detecting sensors 44, 45, 46 that detect rotational positions of the rotors of the motors MG1, MG2, MG3); and 	a measurement controller (see at least Figure 1; item 40) configured to 		execute, in an execution order, measurement of the deviation of the original position of the first rotational position sensor and measurement of the deviation of the original position of the second rotational position sensor while the electric vehicle is traveling (see at least paragraph 0031; wherein the motor ECU 40 calculates rotational speeds Nm1, Nm2, Nm3 of the motors MG1, MG2, MG3 based on the rotational positions θm1, θm2, θm3 of the rotors of the motors MG1, MG2, MG3 detected by the rotational position detecting sensors 44, 45, 46, respectively), and 		switch the execution order of the measurement of the deviation of the original position of the first rotational position sensor and the measurement of the deviation of the original position of the second rotational position sensor on a basis of traveling data on acceleration or deceleration of the electric vehicle (see at least paragraphs 0039-0040; wherein values calculated based on the rotational positions θm2, θm3 of the rotors of the motors MG2, MG3 detected by the rotational position detecting sensors 45, 46 are received as the rotational speeds Nm2, Nm3 of the motors MG2, MG3 respectively, through communication from the motor ECU 40. When the data are thus received, a required torque Td* that is required of the vehicle is set based on the receive brake pedal position BP and the vehicle speed V (step S110)). Takahashi1 does not explicitly mention the first rotational position sensor having a first wheel-speed range; and the second rotational position sensor having a second wheel-speed range, the second wheel-speed range being different from the first wheel-speed range.	However Migita does disclose:	the first rotational position sensor having a first wheel-speed range (see at least paragraph 0008; wherein a first upper limit driving force based on a first balancing driving force commensurate with a dynamic frictional force between the first drive wheel); and 	the second rotational position sensor having a second wheel-speed range, the second wheel-speed range being different from the first wheel-speed range (see at least paragraph 012; wherein a second upper limit driving force based on a second balancing driving force commensurate with a dynamic frictional force between the second drive wheel).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Migita with the teachings as in Takahashi1. The motivation for doing so would have been to improve slip velocity control responsiveness, see Migita paragraph 0007.	As per claim 2, Migita discloses wherein the second wheel-speed range is lower than the first wheel-speed range, and in a case where a vehicle speed of the electric vehicle is within the first wheel-speed range and decreasing, the measurement controller switches the execution order to execute the measurement of the deviation of the original position of the first rotational position sensor and the measurement of the deviation of the original position of the second rotational position sensor in this order (see at least paragraph 0009; wherein a driving force equal to or less than the first upper limit driving force is output to the first drive wheel. In a case where the driving force that is output to the first drive wheel is quickly limited to the first upper limit driving force (before the slip velocity increases to some extent) as described above when the idling-slip of the first drive wheel occurs, torque of the second motor can be sufficiently reduced. Since the first upper limit driving force that is based on the first balancing driving force is used, the slip velocity of the first drive wheel can be appropriately stabilized).  	As per claim 3, Migita discloses wherein the second wheel-speed range is lower than the first wheel-speed range, and in a case where a vehicle speed of the electric vehicle is within the second wheel-speed range and increasing, the measurement controller switches the execution order to execute the measurement of the deviation of the original position of the second rotational position sensor and the measurement of the deviation of the original position of the first rotational position sensor in this order (see at least paragraph 0012; wherein hybrid car travels within a range of maximum allowable input and output electric power of the battery. The electronic control unit may be configured to set a second upper limit driving force based on a second balancing driving force commensurate with a dynamic frictional force between the second drive wheel and the road surface and control the third motor when an idling-slip of the second drive wheel occurs such that a driving force equal to or less than the second upper limit driving force is output to the second drive wheel. Since the third motor is controlled by the use of the second upper limit driving force based on the second balancing driving force as described above, the slip velocity of the second drive wheel can be appropriately stabilized). 	As per claim 13, Takahashi1 discloses an electric vehicle comprising: 	a first traveling motor configured to generate driving power to drive a first drive wheel (see at least Figure 1; item MG2); 	a second traveling motor configured to generate driving power to drive a second drive wheel (see at least Figure 1; item MG3); 	a first rotational position sensor configured to detect a rotation angle of the first traveling motor (see at least paragraph 0031; wherein rotational position detecting sensors 44, 45, 46 that detect rotational positions of the rotors of the motors MG1, MG2, MG3), the first rotational position sensor having a deviation of an original position of the first rotational position sensor is measurable (see at least paragraph 0031; wherein rotational position detecting sensors 44, 45, 46 that detect rotational positions of the rotors of the motors MG1, MG2, MG3); 	a second rotational position sensor configured to detect a rotation angle of the second traveling motor (see at least paragraph 0031; wherein rotational position detecting sensors 44, 45, 46 that detect rotational positions of the rotors of the motors MG1, MG2, MG3), the second rotational position sensor having a deviation of an original position of the second rotational position sensor is measurable (see at least paragraph 0031; wherein rotational position detecting sensors 44, 45, 46 that detect rotational positions of the rotors of the motors MG1, MG2, MG3); and 	circuitry (see at least Figure 1; item 40) configured to 		execute, in an execution order, measurement of the deviation of the original position of the first rotational position sensor and measurement of the deviation of the original position of the second rotational position sensor while the electric vehicle is traveling (see at least paragraph 0031; wherein the motor ECU 40 calculates rotational speeds Nm1, Nm2, Nm3 of the motors MG1, MG2, MG3 based on the rotational positions θm1, θm2, θm3 of the rotors of the motors MG1, MG2, MG3 detected by the rotational position detecting sensors 44, 45, 46, respectively), and 		switch the execution order of the measurement of the deviation of the original position of the first rotational position sensor and the measurement of the deviation of the original position of the second rotational position sensor on a basis of traveling data on acceleration or deceleration of the electric vehicle (see at least paragraphs 0039-0040; wherein values calculated based on the rotational positions θm2, θm3 of the rotors of the motors MG2, MG3 detected by the rotational position detecting sensors 45, 46 are received as the rotational speeds Nm2, Nm3 of the motors MG2, MG3 respectively, through communication from the motor ECU 40. When the data are thus received, a required torque Td* that is required of the vehicle is set based on the receive brake pedal position BP and the vehicle speed V (step S110)). Takahashi1 does not explicitly mention the first rotational position sensor having a first wheel-speed range; and the second rotational position sensor having a second wheel-speed range, the second wheel-speed range being different from the first wheel-speed range.	However Migita does disclose:	the first rotational position sensor having a first wheel-speed range (see at least paragraph 0008; wherein a first upper limit driving force based on a first balancing driving force commensurate with a dynamic frictional force between the first drive wheel); and 	the second rotational position sensor having a second wheel-speed range, the second wheel-speed range being different from the first wheel-speed range (see at least paragraph 012; wherein a second upper limit driving force based on a second balancing driving force commensurate with a dynamic frictional force between the second drive wheel).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Migita with the teachings as in Takahashi1. The motivation for doing so would have been to improve slip velocity control responsiveness, see Migita paragraph 0007.

Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi (USPGPub 2016/0129810), hereinafter known as Takahashi1, in view of Migita (USPGPub 2016/0129901), and further in view of Takahashi (USPGPub 2019/0135297), hereinafter known as Takahashi2.	As per claims 4, 5, and 6, Takahashi1 and Migita do not explicitly mention wherein the measurement controller is configured to change a torque ratio between the first drive wheel and the second drive wheel to 1:0 or 0:1, execute the measurement of the deviation of the original position of the first rotational position sensor or the second rotational position sensor that corresponds to either one of the first traveling motor and the second traveling motor whose torque is set to 0, invert the torque ratio between the first drive wheel and the second drive wheel, and execute the measurement of the deviation of the original position of the other of the first rotational position sensor and the second rotational position sensor that corresponds to the other of the first traveling motor and the second traveling motor.	However Takahashi2 does disclose:	wherein the measurement controller is configured to change a torque ratio between the first drive wheel and the second drive wheel to 1:0 or 0:1, execute the measurement of the deviation of the original position of the first rotational position sensor or the second rotational position sensor that corresponds to either one of the first traveling motor and the second traveling motor whose torque is set to 0 (see at least paragraph 0027; wherein when it is determined at steps S300 and S310 that some wheel out of the front wheels 21a and 21b and the rear wheels 21c and 21d idles, on the other hand, the main ECU 50 sets the torque distribution ratios Df and Dr, such that the idling side which includes the idling wheel out of the front wheels 21a and 21b and the rear wheels 21c and 21d has a torque distribution ratio of 0 and that the non-idling side which does not include the idling wheel has a torque distribution ratio of 1 (step S320) and then performs the processing of and after step S210), invert the torque ratio between the first drive wheel and the second drive wheel (see at least paragraph 0023; wherein the main ECU 50 then performs switching control of the plurality of switching elements included in the respective inverters 34F and 34R, such as to drive the motors 32F and 32R with the set torque commands Tmf* and Tmr), and execute the measurement of the deviation of the original position of the other of the first rotational position sensor and the second rotational position sensor that corresponds to the other of the first traveling motor and the second traveling motor (see at least paragraph 0027; wherein when it is determined at steps S300 and S310 that some wheel out of the front wheels 21a and 21b and the rear wheels 21c and 21d idles, on the other hand, the main ECU 50 sets the torque distribution ratios Df and Dr, such that the idling side which includes the idling wheel out of the front wheels 21a and 21b and the rear wheels 21c and 21d has a torque distribution ratio of 0 and that the non-idling side which does not include the idling wheel has a torque distribution ratio of 1 (step S320) and then performs the processing of and after step S210. Such control suppresses the torque from being output to the idling side, suppresses an increase in the actual wheel speed of the idling wheel and thereby suppresses the actual wheel speed of the idling wheel from exceeding the allowable wheel speed). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Takahashi2 with the teachings as in Takahashi1 and Migita. The motivation for doing so would have been to provide the high accuracy of detection of whether each wheel out of left and right front wheels and left and right rear wheels idles or not even at a very low vehicle body speed or at a vehicle stop, see Takahashi2 paragraph 0005.

Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi (USPGPub 2016/0129810), hereinafter known as Takahashi1, in view of Migita (USPGPub 2016/0129901), and further in view of Han et al. (USPGPub 2020/0171962).	As per claims 7, 8, and 9, Takahashi1 and Migita do not explicitly mention further comprising a traveling controller configured to accelerate the electric vehicle on a basis of an operation of a pedal of the electric vehicle in a forward direction, and perform braking of the electric vehicle on a basis of an operation of the pedal of the electric vehicle in a backward direction.	However Han does disclose:	further comprising a traveling controller configured to accelerate the electric vehicle on a basis of an operation of a pedal of the electric vehicle in a forward direction (see at least paragraph 0140; wherein the user of the vehicle 10 decelerates by depressing the accelerator pedal, when the target speed is higher than the current speed, the creep torque increases in the forward direction (positive), so that the vehicle 10 decelerates more slowly and the speed of the vehicle 10 may reach the target speed), and perform braking of the electric vehicle on a basis of an operation of the pedal of the electric vehicle in a backward direction (see at least paragraph 0138; wherein the user of the vehicle 10 decelerates by depressing the accelerator pedal, when the target speed is lower than the current speed, the creep torque increases in the reverse direction (negative), so that the vehicle 10 decelerates more rapidly and the speed of the vehicle 10 may be lowered to the target speed). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Han with the teachings as in Takahashi1 and Migita. The motivation for doing so would have been to improve energy efficiency, see Han paragraph 0112.
Claims 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi (USPGPub 2016/0129810), hereinafter known as Takahashi1, in view of Migita (USPGPub 2016/0129901), in view of Takahashi (USPGPub 2019/0135297), hereinafter known as Takahashi2, and further in view of Han et al. (USPGPub 2020/0171962).	As per claims 10, 11, and 12, Takahashi1, Migita, and Takahashi2 do not explicitly mention further comprising a traveling controller configured to accelerate the electric vehicle on a basis of an operation of a pedal of the electric vehicle in a forward direction, and perform braking of the electric vehicle on a basis of an operation of the pedal of the electric vehicle in a backward direction.	However Han does disclose:	further comprising a traveling controller configured to accelerate the electric vehicle on a basis of an operation of a pedal of the electric vehicle in a forward direction (see at least paragraph 0140; wherein the user of the vehicle 10 decelerates by depressing the accelerator pedal, when the target speed is higher than the current speed, the creep torque increases in the forward direction (positive), so that the vehicle 10 decelerates more slowly and the speed of the vehicle 10 may reach the target speed), and perform braking of the electric vehicle on a basis of an operation of the pedal of the electric vehicle in a backward direction (see at least paragraph 0138; wherein the user of the vehicle 10 decelerates by depressing the accelerator pedal, when the target speed is lower than the current speed, the creep torque increases in the reverse direction (negative), so that the vehicle 10 decelerates more rapidly and the speed of the vehicle 10 may be lowered to the target speed).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Han with the teachings as in Takahashi1, Migita and Takahashi2. The motivation for doing so would have been to improve energy efficiency, see Han paragraph 0112.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2020/0278378 – Provides a road surface information collection device that collects road surface information during drive of a vehicle.	USPGPub 2018/0375450 – Provides a method for operating a rotating electric machine having a rotor, a polyphase excitation winding and a commutation apparatus for commutating excitation winding currents of the excitation winding depending on rotor position values for rotor positions of the rotor. The invention further relates to a measurement apparatus for carrying out the method	USPGPub 2010/0029442 – Provides a braking/driving force control device, and especially relates to the braking/driving force control device for changing output torque by controlling torque or a rotation number of a power source (including an engine or a motor generator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662